Case: 16-11607      Document: 00514268743         Page: 1    Date Filed: 12/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                      No. 16-11607                                 FILED
                                                                           December 11, 2017

UNITED STATES OF AMERICA,                                                     Lyle W. Cayce
                                                                                   Clerk
              Plaintiff - Appellee

v.

JACK GOSSETT,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-131-2


Before REAVLEY, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Defendant appeals his conviction for conspiring to commit drug
trafficking. The evidence supports Defendant’s involvement with a group of
traders and sellers of methamphetamine, particularly helping drug traffickers
getting paid.
       The only complaint of this appeal is the admission of evidence by a
veteran law-enforcement officer experienced in investigating drug-trafficking


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11607    Document: 00514268743     Page: 2   Date Filed: 12/11/2017


                                 No. 16-11607

crime. Officer Crum had been in law enforcement for twenty years and, for
eight of those years as a task force officer to enforce drug crimes. He testified
that he had been in “well over a thousand interviews or debriefings” with drug
dealers, reviewed “countless” text messages of drug dealers, and assisted in
undercover operations, and communicated with cooperators.
      When defense counsel first objected to Crum’s testimony as not justified
as that of an expert witness, the judge instructed the jury of the law allowing
a witness to give an opinion when based on training and experience, and then
Officer Crum was permitted to develop his background and experience with
this conspiracy and many others. The judge also instructed the jury on the
difference between expert opinion and lay testimony.
      Defense counsel made no other objections to this testimony but was
allowed to cross examine Officer Crum about the basis for particular
explanation of the language of communication between the Defendant and
other members of the conspiracy.
      The admissibility of the testimony of Officer Crum is support by legal
precedent. See United States v. Haines, 803 F.3d 713 (5th Cir. 2015) and
United States v. Akins, 746 F.3d 590 (5th Cir. 2014).
      AFFIRMED.




                                       2